           Case 2:20-cv-00263-RSM-JRC Document 68 Filed 09/24/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10      ROBERT RUSSELL,
                                                            CASE NO. 2:20-cv-00263-RSM-JRC
11                             Plaintiff,
                                                            ORDER ADOPTING REPORT AND
12              v.                                          RECOMMENDATION
13      JOSEPH SAMEC, et al.,

14                             Defendants.

15          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

16   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

17   record, does hereby find and ORDER:

18          (1) The Court adopts the Report and Recommendation. Defendant Samec’s motion to

19   dismiss (Dkt. 49) is denied.

20          (2) A copy of this Order shall be sent to Judge Creatura and to defendants.

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
          Case 2:20-cv-00263-RSM-JRC Document 68 Filed 09/24/20 Page 2 of 2




 1        Dated this 24th day of September, 2020.

 2

 3

 4
                                              RICARDO S. MARTINEZ
 5                                            CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
